The defendant argues that the jury verdict finding him guilty of burglary in the second degree was against the weight of the evidence because the testimony of the People’s witnesses was not credible. In fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Goldstein, 9 NY2d 342 [1961]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633, 644 [2006]).
The sentence imposed was not excessive (see People v Moore, 177 AD2d 653 [1991]; People v Burton, 150 AD2d 788 [1989]). Mastro, J.P, Fisher, Miller and Garni, JJ., concur.